Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/656497, filed 03/25/2022.   Claims 1-17 have been originally filed, which have been considered below. Claims 1, 16, and 17 are the independent claims.

Terminal Disclaimer

The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 11,301,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Scott Cromar on 08/22/2022.
The application has been amended as follows:
In the claims:
(Currently Amended) A computer-implemented method comprising:
by one or more processors executing program instructions:
receiving schedule data and metric data, wherein the schedule data indicates at least a schedule of a set of items, and wherein the metric data indicates at least events related to the set of items;
generating user interface data useable for rendering an interactive graphical user interface, the interactive graphical user interface including at least:
a first user interface portion including at least a plurality of timelines indicating at least a portion of the schedule and based at least in part on a subset of the schedule data associated with a subset of the set of items; and
one or more indications of instances of a metric from the metric data, wherein the one or more indications are spatially located adjacent to timelines of items to which the respective instances of the metric may relate, and wherein the one or more indications are configured to provide a visual representation of whether or not the respective instances of the metric are associated with parts of timelines of items; and
in response to receiving  of the set of items via one or more of the timelines of the items, updating and causing display of the interactive graphical user interface indicating an update to the visual representation.
2.	(Original) The computer-implemented method of Claim 1 further comprising:
by the one or more processors executing program instructions:
periodically or intermittently receiving updates to the schedule data;
periodically or intermittently receiving updates to the metric data; and
updating the interactive graphical user interface in response to receiving at least the updates to the schedule data.
3.	(Original) The computer-implemented method of Claim 2, wherein the updates to the schedule data are received more frequently than the updates to the metric  data, due at least in part to a time-sensitivity of the schedule data relative to the metric  data.
4.	(Original) The computer-implemented method of Claim 1 further comprising:
by the one or more processors executing program instructions:
receiving a first user input, via the first user interface portion, selecting a first part of a first timeline of a first item;
determining possible schedule change options from others of the plurality of timelines of the subset of the items;
indicating or highlighting, in the first user interface portion, parts of the plurality of timelines to indicate the determined possible schedule change options, if any; and
in response to a second user input indicating a selection of a schedule change option associated with a second part of a second timeline of a second item:
determining modifications to the schedules associated with the first item and the second item to effectuate the selected schedule change; and
updating at least the first user interface portion to indicate changes to the schedules associated with the first item and the second item in view of the selected schedule change.
5.	(Original) The computer-implemented method of Claim 4 further comprising:
by the one or more processors executing program instructions:
generating schedule update data and/or communicating schedule update data to a source data system in response to a third user input.
6.	(Original) The computer-implemented method of Claim 5 further comprising:
by the one or more processors executing program instructions:
in response to determining modifications to schedules in response to selection of a schedule change option:
determining updates to the one or more indications of instances of the metric; and
updating at least the first user interface portion to indicate the updates to the updates to the one or more indications.
7.	(Original) The computer-implemented method of Claim 1, wherein timeline comprises groupings of the subset of items based on at least one of: user indication of items to pin, results of a search query, a list of all items of a group of related items.
8.	(Original) The computer-implemented method of Claim 7, wherein the groupings are separately sortable and/or filterable.
9.	(Original) The computer-implemented method of Claim 1, wherein the interactive graphical user interface further includes at least:
a second user interface portion including at least calculated metric information associated with a selected part of the timeline or a selected indication of an instance of a selected metric.
10.	(Original) The computer-implemented method of Claim 9, wherein the calculated metric information is associated with a selected part of the timeline comprising a selected movement of an item, and wherein the computer-implemented method further comprises:
by the one or more processors executing program instructions:
determining, for the selected movement, one or more possible schedule change options from others of the plurality of timelines of the subset of the items;
calculating updated metric information associated with each of the one or more possible change options; and
including in the second user interface portion a listing of the possible schedule change options and the associated updated metric information associated with each.
11.	(Original) The computer-implemented method of Claim 10, wherein the updated metric information is provided at least in part as one or more colored shapes with overlaid numerical indicators indicating effects of the one or more possible schedule change options on various metrics.
12.	(Original) The computer-implemented method of Claim 9, wherein the calculated metric information is associated with a first selected indication of an instance of a selected metric, wherein the first selected indication of the instance of the selected metric is associated with a point in time and a third item, but not associated with a part of a timeline of the third item, and wherein the computer-implemented method further comprises:
by the one or more processors executing program instructions:
determining, for each of a plurality of subsequent parts of the timeline of the third item, a suitability of the subsequent part of the timeline for association with first selected indication of the instance of the selected metric; and
including in the second user interface portion a listing or graph of the plurality of subsequent parts of the timeline of the third item and the associated determined suitabilities associated with each.
13.	(Original) The computer-implemented method of Claim 9, wherein the interactive graphical user interface further includes at least:
a third user interface portion including at least a log of modifications to the schedule of the set of items.
14.	(Original) The computer-implemented method of Claim 13, wherein the third user interface portion further includes at least a summary of calculated metric information including a comparison of the calculated metric information before the modifications to the schedule and after the modifications to the schedule.
15.	(Original) The computer-implemented method of Claim 14, wherein the comparison of the calculated metric information is provided at least in part as one or more colored shapes with overlaid numerical indicators indicating effects of the modification to the schedule on various metrics.

16.	(Currently Amended) A system comprising:
a computer readable storage medium having program instructions embodied therewith; and
one or more processors configured to execute the program instructions to cause the system to:
receive schedule data and metric data, wherein the schedule data indicates at least a schedule of a set of items, and wherein the metric data indicates at least events related to the set of items;
generate user interface data useable for rendering an interactive graphical user interface, the interactive graphical user interface including at least:
a first user interface portion including at least a plurality of timelines indicating at least a portion of the schedule and based at least in part on a subset of the schedule data associated with a subset of the set of items; and
one or more indications of instances of a metric from the metric data, wherein the one or more indications are spatially located adjacent to timelines of items to which the respective instances of the metric may relate, and wherein the one or more indications are configured to provide a visual representation of whether or not the respective instances of the metric are associated with parts of timelines of items; and
in response to receiving one or more modifications to the schedule of the set of items via one or more of the timelines of the items, update and cause display of the interactive graphical user interface indicating an update to the visual representation.

17.	(Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to:
receive schedule data and metric data, wherein the schedule data indicates at least a schedule of a set of items, and wherein the metric data indicates at least events related to the set of items;
generate user interface data useable for rendering an interactive graphical user interface, the interactive graphical user interface including at least:
a first user interface portion including at least a plurality of timelines indicating at least a portion of the schedule and based at least in part on a subset of the schedule data associated with a subset of the set of items; and
one or more indications of instances of a metric from the metric data, wherein the one or more indications are spatially located adjacent to timelines of items to which the respective instances of the metric may relate, and wherein the one or more indications are configured to provide a visual representation of whether or not the respective instances of the metric are associated with parts of timelines of items; and
in response to receiving one or more modifications to the schedule of the set of items via one or more of the timelines of the items, update and cause display of the interactive graphical user interface indicating an update to the visual representation.

18.	(New) The system of Claim 16, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
receive a first user input, via the first user interface portion, selecting a first part of a first timeline of a first item;
determine possible schedule change options from others of the plurality of timelines of the subset of the items;
indicate or highlighting, in the first user interface portion, parts of the plurality of timelines to indicate the determined possible schedule change options, if any; and
in response to a second user input indicating a selection of a schedule change option associated with a second part of a second timeline of a second item:
determine modifications to the schedules associated with the first item and the second item to effectuate the selected schedule change; and
update at least the first user interface portion to indicate changes to the schedules associated with the first item and the second item in view of the selected schedule change.
19.	(New) The system of Claim 18, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
generate schedule update data and/or communicating schedule update data to a source data system in response to a third user input.
20.	(New) The system of Claim 19, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
in response to determining modifications to schedules in response to selection of a schedule change option:
determine updates to the one or more indications of instances of the metric; and
update at least the first user interface portion to indicate the updates to the updates to the one or more indications.
Allowable Subject Matter

Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 16, and 17:
As amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 16, and 17.
The closest prior art is Lenzner (U.S. Patent Application Pub. No. 2020/0279017).  Lenzner discloses a method that designing and previewing web pages include accepting user input to select a customer segment and a first point in time in a time frame of a time line; displaying a representation of components of a web page visible over the time frame according to visibility rules, the selected customer segment, and the first point in time; accepting user input to select a second point in time in the time frame; and displaying the representation of components of the web page visible over the time frame according to the visibility rules, the selected customer segment, and the second point in time.
The primary reason for the allowance of the claims in this case is the inclusion of: a first user interface portion including at least a plurality of timelines indicating at least a portion of the schedule and based at least in part on a subset of the schedule data associated with a subset of the set of items; and one or more indications of instances of a metric from the metric data, wherein the one or more indications are spatially located adjacent to timelines of items to which the respective instances of the metric may relate, and wherein the one or more indications are configured to provide a visual representation of whether or not the respective instances of the metric are associated with parts of timelines of items; and in response to receiving one or more modifications to the schedule of the set of items via one or more of the timelines of the items, update and cause display of the interactive graphical user interface indicating an update to the visual representation, as are now included in all the independent claims 1, 16, and 17, in combination with the other limitations recited, which are not disclosed in the prior art of record.
Claims 2-15:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Claims 18-20:
	These claims incorporate the allowable subject matter of Claim 16, and are thus allowable.
Regarding Claim 17, it should be noted that the Examiner interprets the recited “computer readable storage medium” as being excluded from any transitory propagating signals and/or carrier waves per se that are used to transmit information to electronic devices, according to para. [0126] of Specification of the instant application, where it states:  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177